                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 JAMES SPRATT,

        Plaintiff,                                 Case No. 17-12350
                                                   Honorable Laurie J. Michelson
 v.                                                Magistrate Judge R. Steven Whalen

 MONEY RECOVERY NATION WIDE.,
 et al.,

        Defendants.


          ORDER ACCEPTING REPORT AND RECOMMENDATION [37]
         DISMISSING DEFENDANTS MONEY RECOVERY NATION WIDE,
                       EXPERIAN AND TRANSUNION


       Before the Court is Magistrate Judge R. Steven Whalen’s Report and Recommendation.

(ECF No. 37.) At the conclusion of his July 8, 2019 Report and Recommendation, Magistrate

Judge Whalen notified the parties that they were required to file any objections within fourteen

days of service, as provided in Federal Rule of Civil Procedure 72(b)(2) and Eastern District of

Michigan Local Rule 72.1(d), and that “[f]ailure to file specific objections constitutes a waiver of

any further right of appeal.” (ECF No. 37, PageID.142.) No objections have been filed. As it is

now July 29, 2019, the time to file objections has expired.

       The Court finds that the parties’ failure to object is a procedural default, waiving review of

the Magistrate Judge’s findings by this Court. In United States v. Walters, 638 F.2d 947, 949–50

(6th Cir. 1981), the Sixth Circuit established a rule of procedural default, holding that “a party

shall file objections with the district court or else waive right to appeal.” And in Thomas v. Arn,

474 U.S. 140, 144 (1985), the Supreme Court explained that the Sixth Circuit’s waiver-of-

appellate-review rule rested on the assumption “that the failure to object may constitute a
procedural default waiving review even at the district court level.” 474 U.S. at 149; see also

Garrison v. Equifax Info. Servs., LLC, No. 10-13990, 2012 WL 1278044, at *8 (E.D. Mich. Apr.

16, 2012) (“The Court is not obligated to review the portions of the report to which no objection

was made.” (citing Thomas, 474 U.S. at 149–52)). The Court further held that this rule violates

neither the Federal Magistrates Act nor the Federal Constitution.

       The Court therefore finds that the parties have waived further review of the Magistrate

Judge’s Report and accepts his recommended disposition. It follows that Defendants Money

Recovery Nation Wide, Experian, and Transunion are DISMISSED WITHOUT PREJUDICE

under Federal Rule of Civil Procedure 4(m) for failure of timely service of process.

       IT IS SO ORDERED.

                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE


Date: July 30, 2019




                                     CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, July 30, 2019, using the Electronic Court Filing system and/or
first-class U.S. mail.


                                             s/William Barkholz
                                             Case Manager




                                                    2
